DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-14, and 16-19 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-19 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 3, 5-7, 10-13, and 16-19 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 3-8, 10-14, and 16-19 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
The interpretations of "an example of an infrastructure constraint being reached is a host being connected to a problematic distribution unit" is not consistent with the descriptions of the specification, so Novick fails to cure the deficiencies of Dhoolam and Garcia.
Dependent claims 3-4, 10, and 16 are patentable based on their dependency on claims 1, 8, and 14.
There is no motivation to combine Dhoolam and Novick because a resource host in Dhoolam connected to a failed network switch in Novick would be not functional and not be selected as a candidate resource host for placing resources.
Dependent claims 6, 12, and 18 are patentable based on their dependency on claims 1, 8, and 14. 
Kulshreshtha fails to teach “migrating computations on the second host to another host”.
Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the examiner respectfully disagrees. According to MPEP 2111.01(II) it is improper to import claim limitations from the specification. The claims should be interpreted in view of the specification without importing limitations from the specification into the claims. The claims merely recite “determining that a first infrastructure constrain of a first infrastructure element from the set of infrastructure constraints has been reached”. It does not recite exactly what conditions must be met for a first infrastructure constraint to be reached. Therefore, under BRI, Dhoolam, Garcia, and Novick teach claim 1. Dhoolam discloses an infrastructure diverse resource capacity metric and infrastructure diversity constraints, Garcia discloses a distributed infrastructure management application gathering metrics, a host identifier, and associating the host identifier with metrics and Novick discloses rejecting a host connected to a failed network switch from a cluster. Therefore, Novick cures the deficiencies of Dhoolam and Garcia by teaching “in response to determining that the first infrastructure constrain has been reached, performing an operation to reject the first host from being included in a cluster”.
As to point (b), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.
reject a host connected to a failed network switch from a cluster. Hosts that are connected to a failed network switch can be rejected from a cluster of hosts that are candidate resource hosts. This is advantageous because corrupted hosts are not chosen. Additionally, Dhoolam recites in Col. 10 lines 6-7 that “hosts commonly fail on the same server rack, network brick/router” so Dhoolam also teaches when a network component can fail. 
As to point (d), the examiner respectfully disagrees. The response to point (a) and the claim mappings below do not show that claims 6, 12, and 18 are patentable. 
As to point (e), the examiner respectfully disagrees. Paragraph [0051] of the specification of the instant application recites “migrate computations (e.g., migrate virtual machines)”. Kulshreshtha recites in Col. 3 lines 45-50 that “in the example where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center” and in Col. 2 lines 55-56 that “an application executing on hosts (e.g. VMs”). The specification of the instant application refers to migrating computations as migrating virtual machines and in Kulshreshtha it also teaches migrating virtual machines. Therefore, applicant’s arguments are not persuasive.

Claim Objections
Claims 1, 3-8, 10-14, and 16-19 are objected to because of the following informalities:  
As per claims 1, 8, and 14 (line numbers refer to claim 1):
	Line 12 recites “constrain” but it should be “constraint”. 

Claims 3-7, 10-13, and 16-19 are dependent claims of claims 1, 8, and 14, respectively, so they are objected for the same reasons provided for claims 1, 8, and 14.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 10-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 3, 10, and 16 (line numbers refer to claim 3):
	Line 3 recites “a cluster” and it is unclear whether this refers to “a cluster” in claim 1 (ie. If so, the or said should be used.).

As per claims 5, 11, and 17 (line numbers refer to claim 5):
	Line 1 recites “the method of claim 2” but claim 2 is cancelled. 	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolam et al. (US 10505862 B1 herein Dhoolam) in view of Garcia et al. (US 10673706 B2 herein Garcia), and further in view of Novick et al. (US 8934378 B1 herein Novick).
Dhoolam, Garcia, and Novick were cited in a previous office action.
As per claim 1, Dhoolam teaches the invention substantially as claimed including a method for a management entity to perform an operation associated with a first host to manage a virtualized computing environment, wherein the method comprises (Fig. 1A, item 120 resource placement; Col. 1 lines 25-26 Virtualized computing environments are frequently supported by block-based storage; Col. 11 lines 4-7 These techniques may be implemented using a control plane, resource placement manager or other component for placing resources (as operation) at resource hosts in a distributed system): 
a first set of infrastructure data metrics of the first host, wherein the first host is supported by infrastructure elements having a set of infrastructure constraints (Col. 12 lines 5-15 the evaluation may be performed to determine a metric, such as an infrastructure diverse resource capacity metric, which indicates the capacity to place resources among evaluated resource hosts. Consider the data volume example described above. The evaluation may determine a metric which indicates the number of data volumes which may be placed among resource hosts (e.g., in a particular data center, fault tolerant zone or other group of resource hosts) satisfying an infrastructure diversity constraint for placing the data volumes (e.g., 2 copies of the data volume at different server racks); Col. 3 lines 60-66 Infrastructure diversity constraint analysis 130 may be performed to determine a capacity for placing resources among the resource hosts while satisfying an infrastructure diversity constraint. For example, an infrastructure-diverse capacity metric may be generated which indicates how many resources can be placed based on the available capacity 150 of resource hosts at infrastructure units 112; Col. 10 lines 4-10 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.). Infrastructure diversity constraints may also provide for different levels of durability (e.g., number of replicas) and/or availability (e.g., location of replicas in diverse infrastructure units).); and 
determining that the first infrastructure constrain has been reached (Col. 10 lines 4-7 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.)). 

Dhoolam fails to teach generating, by the management entity, a first set of infrastructure data metrics; querying the first host to obtain an identification of the first host; associating the first host with the first set of infrastructure data metrics based on the identification; and in response to determining that the first infrastructure constrain has been reached, performing an operation to reject the first host from being included in a cluster.

However, Garcia teaches generating, by the management entity, a first set of infrastructure data metrics (Col. 6 lines 50-52 the infrastructure monitoring software may be a distributed infrastructure management application; Col. 6 lines 50-58 the infrastructure monitoring software may be a distributed infrastructure management application that includes the infrastructure monitor 16 and infrastructure agents 28 installed on the computing devices 20 through 24. In some embodiments, the infrastructure agent may be installed on networking equipment as well, for instance, on switches and routers. Or some embodiments are partially or entirely agentless, and metrics, events, and attributes may be gathered); 
querying the first host to obtain an identification of the first host (Col. 6 lines 60-63 the infrastructure agent is configured to gather attributes of the computing host upon which the infrastructure agent executes, such as a host name (or other type of host identifier); Col. 8 lines 17-22 this network-architecture topology may include network-architecture host identifiers for each of the hosts that were discovered or otherwise identified (for instance, manually identified and configured by a system administrator). In some cases, these host identifiers may be specified by a system administrator, or in some cases, the host itself; Col. 8 line 39 obtain the host name); 
associating the first host with the first set of infrastructure data metrics based on the identification (Col. 8 lines 9-12 the infrastructure monitor 16 may organize the received information according to an identifier of a host upon which the infrastructure agent reporting the information is executing; Col. 16 lines 52-54 the infrastructure agents and application agents report events and metrics (and attributes of the host) in association with host identifiers). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Dhoolam with the teachings of Garcia because Garcia’s teaching of obtaining host identifiers and associating infrastructure metrics with host identifiers allows for the infrastructure metrics to be organized according to host identifiers (see Garcia, Col. 8 lines 9-12 the infrastructure monitor 16 may organize the received information according to an identifier of a host upon which the infrastructure agent reporting the information is executing).

	Dhoolam and Garcia fail to teach in response to determining that the first infrastructure constrain has been reached, performing an operation to reject the first host from being included in a cluster.

However, Novick teaches in response to determining that the first infrastructure constrain has been reached, performing an operation to reject the first host from being included in a cluster (Col 4 line 64-Col. 5 line 1 The processes can automatically detect not only which hosts are connected to particular switches, but which host interfaces are connected to which switch ports, and it is resilient to the impact of temporary or permanent failures in the cluster; Col. 3 lines 9-13 The constituency and topology of a logical cluster changes dynamically in time as hosts are added to the cluster to increase capacity, hosts are removed as when they are no longer needed, when they fail and need to be replaced, or for routine maintenance, when network switches fail; Determining that the first infrastructure constraint has been reached is taught because an example of an infrastructure constraint being reached is a host being connected to a problematic distribution unit and here it is recited that the host has a network switch failure and a network switch is an infrastructure element.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Dhoolam and Garcia with the teachings of Novick because Novick’s teaching of removing hosts when network switches fail allow for workloads running on the hosts to be shutdown safely (see Novick, Col. 1 lines 24-31 if a switch shows warnings that it may fail and need to be replaced in the near future, the administrator will need mapping information to move hosts off of the failing switch. The mapping information should be current and should correspond to the physical layout of the network wiring so that effected hosts can be identified and migrated safely and so that the workloads running on those hosts can be shutdown in a safe way).

As per claim 3, Dhoolam, Garcia, and Novick teach the method of claim 1. Dhoolam specifically teaches further comprising, in response to determining that the first infrastructure constraint has not been reached, performing the operation to add the first host in a cluster (Col. 13 line 62-Col. 14 line 3 the evaluation of the utilization data for multiple resource hosts according to the infrastructure diversity constraint may identify those resource hosts which may satisfy the infrastructure diversity constraint. For example, those resource hosts that may pair or group with other resource hosts of different infrastructure units (e.g., different server racks, switches, network routers, etc.) may be recognized as part of the infrastructure diversity constraint analysis; The first infrastructure constraint has not been reached is taught because the specification of the instant application recites that an infrastructure constraint has been reached when a first and second host are connected to the same network switch or in the same location and here it is taught that hosts are in different locations (different server racks) and connected to different switches.).

As per claim 4, Dhoolam, Garcia, and Novick teach the method of claim 1. Dhoolam specifically teaches wherein the infrastructure elements include at least one of a power distribution unit connected to the first host, a network switch connected to the first host, a cabinet which supports the first host, a sensor to detect environment condition adjacent to the host, and a controller to control environment condition adjacent to the host or a combination thereof (Col. 10 lines 4-10 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.). Infrastructure diversity constraints may also provide for different levels of durability (e.g., number of replicas) and/or availability (e.g., location of replicas in diverse infrastructure units); Col. 12 lines 9-15 The evaluation may determine a metric which indicates the number of data volumes which may be placed among resource hosts (e.g., in a particular data center, fault tolerant zone or other group of resource hosts) satisfying an infrastructure diversity constraint for placing the data volumes (e.g., 2 copies of the data volume at different server racks); Col. 12 lines 34-37 a metric in the above example may indicate how many 1 Terabyte data volumes may be placed that satisfy the two copies of the data volume at different server racks; Col. 3 lines 18-24 Infrastructure units, 112a, 112b, 112c, 112d, and 112, such as server racks, networking switches, routers, or other components, power supplies (or other resource host suppliers), or physical or logical localities (e.g., locations in a particular row, room, building, data center, fault tolerant zone, etc.) may be utilized to implement resource hosts.).

As per claim 5, Dhoolam, Garcia, and Novick teach the method of claim 2. Dhoolam specifically teaches further comprising: identifying an association between the first infrastructure element and a second host based on a second set of infrastructure data metrics of the second host (Fig. 4; Col. 9 line 67-Col. 10 line 3 a master replica be implemented at a resource host located at a different server rack (e.g., host 402a at rack 400a) than a server rack for slave replica(s) (e.g., host 406a at rack 400c); Col. 9 lines 22-26 infrastructure diversity constraints may be implemented as requirements for master and slave(s) of a data volume, such as a requirement for server rack diversity between a resource host that implements a master and resource hosts that implement slave(s); abstract lines 5-8 An evaluation of utilization data for the multiple resource hosts may be performed with regard to an infrastructure diversity constraint for placing resources at the infrastructure units; Col. 10 lines 4-10 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.). Infrastructure diversity constraints may also provide for different levels of durability (e.g., number of replicas) and/or availability (e.g., location of replicas in diverse infrastructure units); Col. 12 lines 51-54 a resource host exists that is implemented at a different infrastructure unit than the infrastructure unit of a resource host implementing another copy).
Additionally, Novick teaches after performing the operation to reject the first host from being included in the cluster (Col. 3 lines 9-13 The constituency and topology of a logical cluster changes dynamically in time as hosts are added to the cluster to increase capacity, hosts are removed as when they are no longer needed, when they fail and need to be replaced, or for routine maintenance, when network switches fail).

As per claim 8, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, Dhoolam teaches a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a management entity, cause the processor to perform a method (Col. 16 line 67-Col. 17 line 3 a non-transitory computer-readable storage medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process; Col. 16 lines 48-49 System memory 1020 may contain program instructions 1025 that are executable by processor(s) 1010).

As per claims 10 and 11, they are non-transitory computer-readable storage medium claims of claims 3 and 5, respectively. Therefore, they are rejected for the same reasons as claims 3 and 5 above.

As per claim 14, it is a computing system claim of claim 1, so it rejected for the same reasons as claim 1 above. Additionally, Dhoolam teaches a processor; and a non-transitory computer-readable medium having stored thereon program code that, upon being executed by the processor, causes the processor to perform operations (Col. 16 line 67-Col. 17 line 3 a non-transitory computer-readable storage medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process; Col. 16 lines 48-49 System memory 1020 may contain program instructions 1025 that are executable by processor(s) 1010).

As per claims 16 and 17, they are computing system claims of claims 3 and 5, respectively. Therefore, they are rejected for the same reasons as claims 3 and 5 above.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolam, Garcia, and Novick, as applied to claims 1, 8, and 14 above, in view of Roy et al. (US 10547521 B1 herein Roy).
Roy was cited in a previous office action.
As per claim 6, Dhoolam, Garcia, and Novick teach the method of claim 5. Dhoolam specifically teaches the second set of infrastructure data metrics (abstract lines 5-8 An evaluation of utilization data for the multiple resource hosts may be performed with regard to an infrastructure diversity constraint for placing resources at the infrastructure units). 
Additionally, Garcia teaches the second set of infrastructure data metrics is generated by the management entity (Col. 6 lines 50-52 the infrastructure monitoring software may be a distributed infrastructure management application; Col. 8 lines 1-15 the infrastructure monitor 16 may receive information reported from the infrastructure agents and generate various dashboards, reports, and alarms based on this information. In some embodiments, the infrastructure monitor 16 is further configured to automatically take remedial action, for instance, provisioning additional computing devices responsive to thresholds being exceeded, like thresholds indicating CPU or memory usage greater than a threshold amount. In some embodiments, the infrastructure monitor 16 may organize the received information according to an identifier of a host upon which the infrastructure agent reporting the information is executing. Based upon discovered hosts, and in some cases information reported by those hosts).

prior to the first set of infrastructure data metrics.

However, Roy teaches wherein the second set of infrastructure data metrics is generated prior to the first set of infrastructure data metrics (Col. 33 lines 16-19 policy agent 205 may evaluate internal processor metrics for virtual machine 148B over a period of time (e.g., five minutes) and/or over numerous intervals; Col. 58 lines 47-51 For example, when controller 201 detects input that it determines corresponds to a host metric, controller 201 may iterate through all hosts that correspond to that metric. The ID for each host is used as a key to extract the value of the most recently reported metric for each host; Col. 59 lines 13-16 may iterate through all the resource lists of the resources that are going to be used in the topology. Depending on resource type, controller 201 may append certain types of specific data; Col. 59 lines 19-31 While iterating through each resource, controller 201 may store each resource id to an array that will be used in making an API request to request summary metric information… Controller 201 may perform the API calls on an interval between 50 seconds to 70 seconds to limit the load on the device or component responding to the API requests…After the nodes are set up, controller 201 may iterate through the nodes and append the data required for each node to be displayed; Col. 13 lines 59-60 Policy controller 201 may analyze the metrics collected by policy agents 205 over various time periods; Col. 9 lines 51-54 obtains the usage metrics from monitoring agents 205 and constructs a dashboard 203 (e.g., a set of user interfaces) to provide visibility into operational performance and infrastructure resources of data center 110.).



As per claims 12 and 18, they are non-transitory computer-readable storage medium and computing system claims of claim 6. Therefore, they are rejected for the same reasons as claim 6 above.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolam, Garcia, and Novick, as applied to claims 1, 8, and 14 above, in view of Kulshreshtha et al. (US 10601683 B1 herein Kulshreshtha).
Kulshreshtha was cited in a previous office action.
As per claim 7, Dhoolam, Garcia, and Novick teach the method of claim 5. Dhoolam specifically teaches the association between the first infrastructure element and the second host is identified (Col. 10 lines 4-10 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.). Infrastructure diversity constraints may also provide for different levels of durability (e.g., number of replicas) and/or availability .

Dhoolam, Garcia, and Novick fail to teach further comprising, in response that the association between the first infrastructure element and the second host is identified, migrating computations on the second host to another host.

However, Kulshreshtha teaches further comprising, in response that the association between the first infrastructure element and the second host is identified, migrating computations on the second host to another host (Col. 3 lines 45-50 in the example where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center; Col. 2 lines 55-56 an application executing on hosts (e.g. VMs).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Dhoolam, Garcia, and Novick with the teachings of Kulshreshtha because Kulshreshtha’s teaching of migrating a host to another server, rack, room, or data center when two hosts are on the same rack improves a diversity score which improves the availability of applications running on the hosts (see Kulshreshtha, Col. 3 lines 48-51 provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center. Other types of recommendations can be provided for improving the diversity scores; 
	
As per claims 13 and 19, they are non-transitory computer-readable storage medium and computing system claims of claim 7. Therefore, they are rejected for the same reasons as claim 7 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


/H.L./Examiner, Art Unit 2195